Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Nii et al. (Japan Pat. Doc. 4629637,B); hereinafter Nii et al.
Nii et al teach an apparatus for managing components included in a component assembly. Additionally Nii et al teach component mounting machines 10a-10e, [arts mounting machines 20a-20e, a part management device (15, 25) and a management server (100). Each of the component mounting machines (10a-10e) takes out a component   Additionally Nii et al teach a component management device (15) that manages the component mounting machines (10a-10) belonging to production line A- 12 connected to via communication line (13) and also manages information on each of the component reels disposed in the component mounting machines (10-10e). Additionally Nii et al teach management server (100) that collects information on each component reel from the component information management apparatus (15) and the component management apparatus (25) connected via the communication line (30) and manages the collected information. The management server (100) also issues an ID unique to each of the received component reels and manages information relating to the ID. Additionally Nii et al teach a reader (40) that reads bar code, a second dimensional code or a character printed or attached to a component reel.  Additional Nii et al teach a connection detection part (48) of the component mounting machine (10a -10) that detects the connection via a communication line (13, 23). Collation part (128) collates information on a reel to be exchanged with information on a replacement reel and judges whether or not the information is correctly spliced.
It would have been obvious to provide a production system including multiple production lines (Cf. 12,22 and Fig.1), each production line having at least one electronic component mounting machine; a line management device (Cf. 15, 25 and Fig. 1) provided in each of the multiple production lines; a tape feeder having a mounting section (10a-10e or 20a-20) configured to be mounted with a component tape in which electronic components are accommodated in a carrier tape; and a communication device (13 or 23) configured to acquire a tape feeder ID assigned to a tape feeder (Cf. Figs. 5-9) and a component ID assigned to a component tape when the component tape is mounted in the tape feeder whose mounting section is not mounted with a component tape and transmit tape feeder information to the line management device (15, 25 and Fig. 1) of the production line in which mounting is to be performed and said tape feeder, the tape feeder information  including acquired tape feeder IDs and component IDs ( Cf. Figs. 5-10) which are linked with each other, wherein each of the management device and tape feeder stores the tape feeder information when the tape feeder information from the communication device (13, 23, 30 or 42, 116) is transmitted and wherein the electronic component mounting machine (10a-10e or 20a-20e) executes: a reading process in which the tape feeder information is read from the tape feeder when the tape feeder is mounted; a receiving process in which the tape feeder information read in the reading process and an inquiry as to whether the tape feeder information and the tape feeder information stored in the line management device match are transmitted to the line management device of the production line (12 or 22) in which the tape feeder is mounted and the result of said inquiry is received and a stopping process which stops a mounting of the electronic component supplied to said tape feeder when a non-matching result is received. As further applied to Claim 11 inasmuch as Nii et al teach a notification section (122) to provide an update of the tape feeder information stored in the management device (100) the limitations recited in said Claim 11 are held to have been obvious in view of Nii et al. As further applied to Claim 12 inasmuch as Nii et al teach multiple production lines, each production line having at least one electronic mounting machine (10a-10e or 20a-20e) (Cf. e.g. Fig.1) and line management device (15, 25 and Fig.1) provided in each of the multiple production lines, a tape feeder having a mounting section configured to be mounted with a component tape in which electronic components are accommodated in a carrier tape and a communication device (13, 23) wherein a control method of the production system includes a communication device (40) that acquires a tape feeder’s ID and a component’s ID assigned to a component tape wherein the communication device (13, 23) transmits tape feeder information to the line management (15, 25) of the production line, a storing step (by information acquisition unit (50)) in which each of the line management device ( (Cf. 15, 25 and Fig. 1) and the tape feeder stores the tape feeder information , a reading step in which the electronic component mounting machine (10a-10e or 20a-20e) reads the tape feeder information, a receiving step is which the tape feeder information read out in the reading step wherein the tape feeder information and the tape feeder information stored in the line management device match and a stopping step in which the electronic mounting machine stops if the mounting of the electronic component supplied to the electronic mounting machine (10a-10e or 20a-20e) does not match a component which is supposed to be provided by the tape feeder.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729